DETAILED ACTION

This Office Action is a response to an After Final filed on 01/25/2021, in which claims 1-4, 6-11, 14-16, and 18-21 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

Claims 1, 11, and 14 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11, and 14 are allowed because the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 1, 11, and 14, structurally and functionally interconnected with other limitations in the manner as cited in the claims. More specifically, the prior art on record fails to teach or suggest the limitations of: “wherein rendering the block comprises mapping a pixel at a pixel position in the reconstructed reference frame towards a pixel position in the motion field-based reference frame according to:
RB -tΓ
wherein:

Γ is a 1x5 vector whose entries are all ones;
R =                         
                            
                                
                                    
                                        
                                            
                                                a
                                            
                                            
                                                b
                                            
                                        
                                        
                                            
                                                c
                                            
                                            
                                                d
                                            
                                        
                                    
                                
                            
                        
                    ;
                        
                            t
                            =
                            
                                
                                    
                                        
                                            e
                                        
                                        
                                            f
                                        
                                    
                                
                            
                        
                    ; and
a. b, c, d, e, and f are the parameters forming the affine homographic model” cited in claim 1. Claim 11 claims feature similar to the ones claimed in claim 1. Furthermore, , the prior art on record fails to teach or suggest the limitations of: “wherein generating the at least one affine homographic model using the motion field comprises, for a current block of the first frame, instructions for determining parameters forming the affine homographic model for the current block using central pixel positions of the current block and neighboring blocks of the current block and motion fields of the current block and the neighboring blocks of the current block by solving:
minR,t ||P' — RP + tΓ||F
wherein:
R =                         
                            
                                
                                    
                                        
                                            
                                                a
                                            
                                            
                                                b
                                            
                                        
                                        
                                            
                                                c
                                            
                                            
                                                d
                                            
                                        
                                    
                                
                            
                        
                    ;
                        
                            t
                            =
                            
                                
                                    
                                        
                                            e
                                        
                                        
                                            f
                                        
                                    
                                
                            
                        
                    ; and
a, b, c, d, e, and fare the parameters forming the affine homographic model;
Γ is a 1x5 vector whose entries are all ones;
P is an array of the central pixel positions;

F is a norm for two vectors” cited in claim 14. Thus, the mentioned limitation in combination with all other limitations of the claim has been found allowable. 
Claims 1, 11, and 14 are allowed and all claims dependent on claims 1, 11, and 14 are allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM A NASRI/Primary Examiner, Art Unit 2483